                                          Case 5:20-cv-08570-LHK Document 149 Filed 09/13/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     MAXIMILIAN KLEIN, et al.,                          Case No. 20-cv-08570-LHK (VKD)
                                                          Plaintiffs,
                                   9
                                                                                            ORDER PARTIALLY RESOLVING
                                                    v.                                      AUGUST 20, 2021 DISCOVERY
                                  10
                                                                                            DISPUTE RE DEPOSITION
                                  11     FACEBOOK, INC.,                                    PROTOCOL
                                                          Defendant.                        Re: Dkt. No. 132
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           The parties ask the Court to resolve several disputes concerning the conduct of depositions

                                  15   in this case. Dkt. No. 132. The Court held a hearing on these disputes on August 31, 2021. Dkt.

                                  16   Nos. 144, 146. Thereafter, the Court issued an interim order requiring the parties to confer further

                                  17   and to make a further submission regarding several issues relating to the depositions of current and

                                  18   former Facebook employees. Dkt. No. 145. This order resolves two remaining disputes

                                  19   concerning the conduct of depositions.

                                  20           1.        Remote v. in person depositions
                                  21           The parties disagree regarding whether there should be a presumption that depositions will

                                  22   be conducted by remote means. Dkt. No. 132 at 5-6. Facebook advocates for such a presumption;

                                  23   plaintiffs oppose it. Id.

                                  24           The Court declines to set a presumption of remote depositions. However, while public

                                  25   health conditions and travel restrictions make it difficult or impossible for depositions to be

                                  26   conducted safely in person, the Court encourages the parties to conduct depositions by remote

                                  27   means. The presiding judge has set deadlines for the completion of discovery, and the parties are

                                  28   well-advised not to delay taking depositions in the hope that circumstances will eventually permit
                                          Case 5:20-cv-08570-LHK Document 149 Filed 09/13/21 Page 2 of 2




                                   1   normal litigation to proceed. If the parties cannot agree regarding the means for taking a particular

                                   2   deposition, they must submit the issue to the Court for resolution using the discovery dispute

                                   3   resolution procedure.

                                   4          2.      Presence of counsel in same room as deponent
                                   5          The parties disagree regarding whether counsel defending a deposition should be able to be

                                   6   in the same room as the witness during an otherwise remote deposition. Dkt. No. 132 at 6-7.

                                   7   Plaintiffs ask for an order excluding defending counsel unless opposing counsel is also present.

                                   8   Facebook argue there is no need to exclude defending counsel. Id.

                                   9          The Court agrees with Facebook that there is no justification here for excluding counsel

                                  10   defending the witness from being physically present in the same room as the witness, and the

                                  11   Court adopts Facebook’s proposal. The Court expects all counsel to behave ethically and

                                  12   professionally. In particular, defending counsel must avoid improper coaching or other
Northern District of California
 United States District Court




                                  13   communication with the witness. Any party may ask the Court to revisit this issue if

                                  14   circumstances warrant.

                                  15          IT IS SO ORDERED.

                                  16   Dated: September 13, 2021

                                  17

                                  18
                                                                                                    VIRGINIA K. DEMARCHI
                                  19                                                                United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
